MEMORANDUM OPINION
                                       No. 04-09-00775-CV

                                     Cynthia ALAQUINEZ,
                                           Appellant

                                                v.

                                     Albert C. ALAQUINEZ,
                                             Appellee

                    From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2007-CI-15504
                         Honorable David Berchelmann, Judge Presiding

PER CURIAM

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: January 27, 2010

DISMISSED FOR WANT OF PROSECUTION

           On December 11, 2009, we notified appellant that the trial court clerk had filed a

notification of late clerk’s record, stating that the clerk’s record has not been filed because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the record

and appellant is not entitled to appeal without paying the fee. We, therefore, ORDERED

appellant to provide written proof to this court on or before December 21, 2009, that either (1)

the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or (2)
                                                                                   04-09-00775-CV


appellant is entitled to appeal without paying the clerk’s fee. We warned that if appellant failed

to respond within the time provided, this appeal will be dismissed for want of prosecution. See

TEX. R. APP. P. 37.3(b). As of this date, appellant has failed to either comply with or respond to

this order. Therefore, we dismiss the appeal. See TEX. R. APP. P. 42.3(c).

                                                 PER CURIAM




                                               -2-